Wilde, J.
At the trial in the court of common pleas, the declarations of the defendants’ agent were admitted, to prove that they had employed the plaintiffs to supply the powder for which they demand compensation in this action; and it is very clear that such declarations are not admissible in evidence. The declarations of an agent are admissible only when made in regard to a transaction then depending. Such declarations are considered as part of the res gesta, and so binding on the principal. When an agent is acting within the scope of his authority, his declarations accompanying his acts are admissible, as they may qualify his acts; but his declarations as to other matters and transactions are merely hearsay testimony. Such was the evidence admitted in the present case. It ought not to have been admitted, and the exceptions must therefore be sustained. Greenl. on Ev. § 113. Fairlie v. Hastings, 10 Ves. 126. Haven v. Brown, 7 Greenl. 424.

New trial granted,.